DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0335983 to Long et al. (Long) in view of U.S. Patent Application Publication No. 2010/0176661 to Wilson, and further in view of U.S. Patent Application Publication No. 2015/0189721 to Karc et al. (Karc).
As to Claim 1:
Long discloses, in FIG(s). 1:
a single live line switch circuit, comprising 
a single live line connecting end (node at source of transistor Q01;  ¶ [0004]), . . . 
 . . . an on-state power obtaining circuit (On-state charging control circuit), 
an off-state power obtaining circuit (Off-state charging circuit), and 
an energy storage element (energy storage capacitor CS;  ¶ [0005]); . . . 
 . . . the on-state power obtaining circuit (On-state charging control circuit) is connected to the single live line connecting end (Live Line L2 to lower terminal of On-state charging control circuit;  ¶ [0005]); . . . 
 . . . the fixed connecting end (disclosed below in Wilson as 710/711;  and herein as source of Q01) is connected to the on-state power obtaining circuit (On-state charging control circuit at Q01; ¶ [0004]); . . . 
 . . . wherein when the single live line switch circuit controls a load (Load circuit 100) to be turned on ("switch panel controls the on-off of the load circuit 100;"  ¶ [0004]), the on-state power obtaining circuit stores an energy for the energy storage element (On-state charging control circuit directs charge energy to CS); and 
when the single live line switch circuit controls the load (Load circuit 100) to be turned off ("switch panel controls the on-off of the load circuit 100;"  ¶ [0004]), the off-state power obtaining circuit stores the energy for the energy storage element (Off-state charging circuit directs charge energy to CS).  
However, Long is not used to disclose:
 . . . a switch unit, 
two wire channels, . . . 
 . . . wherein the single live line connecting end is connected to an external single live line; . . . 
 . . . the switch unit comprises a fixed connecting end and a movable connecting end, and . . . 
 . . . the two wire channels are provided with a first connecting end and a second connecting end, respectively, and 
the movable connecting end of the switch unit is in contact with the first connecting end or the second connecting end; and 
the off-state power obtaining circuit is connected to nodes on the two wire channels, respectively; . . . 
Wilson discloses, in FIG(s). 7:
a switch unit (switch 710;  ¶ [0083]), . . . 
. . . two wire channels (FIG(s). 7;  wires from 710/712 to upper input terminal at 740 and wires from 710/713 to lower input terminal at 740;  ¶ [0083], ¶ [0087]), . . .  
  . . . wherein the single live line connecting end is connected to an external single live line (FIG(s). 7;  "terminal 711 on switch 710 is connected to AC mains;"  ¶ [0087]); . . . 
  . . . the switch unit comprises a fixed connecting end (710/711) and a movable connecting end (FIG(s). 7;  710, ‘wiper’ segment displayed in a first movable selection position from A-C), and . . . 
  . . . the two wire channels are provided with a first connecting end (710/712, 710/713) and a second connecting end (connection terminals 740/upper, 740/lower [at 740, left-side inputs, unlabeled]), respectively, and 
the movable connecting end of the switch unit (710, ‘wiper’ segment shown at A-C) is in contact with the first connecting end (712, ‘wiper’ segment shown moved to A-C) or the second connecting end (713, ‘wiper’ when moved to A-B); and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the single live line power supply, disclosed by Long; by incorporating the microprocessor-based AC mains switch for smart line voltage detection and configuration, disclosed by Wilson; in order to provide intelligent identification of "hot" line terminals and corresponding line voltages for configuring switch circuit connections of signal channels formed by a processor controlled channel selector from among traveler wire pairs (Wilson; ¶ [0079], ¶ [0089]).
However, Long in view of Wilson is not used to disclose:
 . . . the off-state power obtaining circuit is connected to nodes on the two wire channels, respectively; . . . 
Karc discloses, in FIG(s). 6:
. . . the off-state power obtaining circuit (disclosed above in Long as Off-state charging circuit;  and herein as Power Supply 618) is connected to nodes on the two wire channels (first conducting element, a first diode, connected at H1-H3 and to 618, second conducting element, a second diode,  connected to H2-H4 and to 618), respectively; . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the single live line power supply, disclosed by Long and the microprocessor-based AC mains switch for smart line voltage detection and configuration, disclosed by Wilson; by incorporating the multi-way connection control device, disclosed by Karc; in order to provide a first electrical connection from a first hot electrical line and a second hot electrical connection from a second electrical line to a power supply for generating a subsystem voltage supply (Karc; ¶ [0066]¶ [0074]).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the on-state power obtaining circuit comprises 
a switch, 
an on-state power obtaining and controlling circuit, and 
a first conducting element; 
wherein a first end of the switch is connected to the single live line connecting end, and 
a second end of the switch is connected to the fixed connecting end of the switch unit; 
the on-state power obtaining and controlling circuit is connected to the energy storage element, and 
the on-state power obtaining and controlling circuit is connected to a control end of the switch to control a switching state of the switch; and 
the first conducting element is connected between the second end of the switch and the energy storage element.  
However, Long further discloses, in FIG(s). 1:
wherein the on-state power obtaining circuit comprises 
a switch (transistor Q01), 
an on-state power obtaining and controlling circuit (On-state charging control circuit), and 
a first conducting element (diode D01); 
wherein a first end of the switch (source of transistor Q01) is connected to the single live line connecting end (at connection point on Live Line L2), and 
a second end of the switch (drain of transistor Q01) is connected to the fixed connecting end (disclosed above in Wilson, FIG(s). 7, as 710/711; and herein as K01) of the switch unit (¶ [0004] - ¶ [0005]); 
the on-state power obtaining and controlling circuit (On-state charging control circuit) is connected to the energy storage element (energy storage capacitor CS;  ¶ [0005]), and 
the on-state power obtaining and controlling circuit (On-state charging control circuit) is connected to a control end of the switch (gate of transistor Q01) to control a switching state of the switch (¶ [0004] - ¶ [0005]); and 
the first conducting element (diode D01) is connected between the second end of the switch (drain of transistor Q01) and the energy storage element (energy storage capacitor CS;  ¶ [0005]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
wherein the switch comprises a field effect transistor, or 
the switch comprises a bipolar transistor and a diode.  
However, Long further discloses, in FIG(s). 1:
wherein the switch comprises a field effect transistor (FET transistor Q01; ¶ [0004] - ¶ [0005]), or 
the switch comprises a bipolar transistor and a diode.  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the off-state power obtaining circuit comprises 
a second conducting element, 
a third conducting element, and 
an off-state power obtaining and controlling circuit; 
wherein a first end of the second conducting element and a first end of the third conducting element are connected to the nodes on the two wire channels, respectively; 
a second end of the second conducting element and a second end of the third conducting element are connected to the off-state power obtaining and controlling circuit; and 
an output end of the off-state power obtaining and controlling circuit is connected to the energy storage element.  
However, Karc further discloses, in FIG(s). 6:
wherein the off-state power obtaining circuit comprises 
a second conducting element (first conducting element, a first diode, connected at H1-H3 and to 618), 
a third conducting element (second conducting element, a second diode,  connected to H2-H4 and to 618), and 
an off-state power obtaining and controlling circuit (disclosed above in Long as Off-state charging circuit;  and herein as Power Supply 618); 
wherein a first end of the second conducting element (anode of first conducting element, a first diode) and a first end of the third conducting element (anode of second conducting element, a second diode) are connected to the nodes on the two wire channels (anode of first conducting element, a first diode, connected at H1-H3; anode of second conducting element, a second diode, connected to H2-H4), respectively; 
a second end of the second conducting element (cathode of first conducting element, a first diode) and a second end of the third conducting element (cathode of second conducting element, a second diode) are connected to the off-state power obtaining and controlling circuit (cathode of first conducting element, a first diode, connected to 618, cathode of second conducting element, a second diode, connected to 618); and 
an output end of the off-state power obtaining and controlling circuit (Power Supply 618) is connected to the energy storage element (energy storage capacitor CS;  ¶ [0005];  disclosed above in Long as energy storage capacitor CS;  and herein as COUT;  ¶ [0074]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the single live line connecting end is an input end of the external single live line or an output end of the external single live line.  
However, Long further discloses, in FIG(s). 1:
wherein the single live line connecting end (source of transistor Q01) is an input end of the external single live line (Live Line L1) or an output end of the external single live line (further instance of Live Line L2).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising 
a driver circuit and 
a control chip; 
wherein the energy storage element provides a working voltage to the control chip; and 
the control chip generates a switch control signal and transmits the switch control signal to the driver circuit to control a switching state of the switch unit.  
However, Wilson further discloses, in FIG(s). 7:
further comprising 
a driver circuit (channel selector 706;  ¶ [0078]) and 
a control chip ("logic processor, such as a microprocessor 700;"  ¶ [0078]); . . . 
. . . the control chip generates a switch control signal ("microprocessor-based embodiment, task . . . is accomplished by the ‘channel selector’ 706;"  ¶ [0081]) and transmits the switch control signal to the driver circuit to control a switching state of the switch unit ("channel selector 706 . . . to isolate one traveler wire within each pair of traveler wires as part of the signal channel;"  ¶ [0078]).  
However, Wilson is not used to disclose:
 . . . wherein the energy storage element provides a working voltage to the control chip; and . . . 
Karc discloses, in FIG(s). 6:
. . . wherein the energy storage element provides a working voltage to the control chip ("DC supply voltage VCC across an output capacitor COUT. The supply voltage VCC may be used to power one or more of the control circuit 608;"  ¶ [0074]); and . . . 
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
further comprising a switch panel; 
wherein the switch panel is provided with a panel indication mark corresponding to the switch unit, and 
the panel indication mark is communicated with the control chip to control the movable connecting end of the switch unit to be connected to one of the first connecting end and the second connecting end.  
However, Wilson further discloses, in FIG(s). 2 & 7:
further comprising a switch panel ("load status . . . is integrated into the housing;"  ¶ [0064]); 
wherein the switch panel is provided with a panel indication mark (FIG(s). 2;  "light emitting diode (LED) indicator incorporated into the moveable toggle portion 200;"  ¶ [0064]) corresponding to the switch unit ("light emitting diode (LED) indicator incorporated into the moveable toggle portion 200 of each switch;"  ¶ [0064]), and 
the panel indication mark is communicated with the control chip to control the movable connecting end of the switch unit ("indicates when voltage is being supplied to the electrical load device on the circuit;"  ¶ [0064]) to be connected to one of the first connecting end (712) and the second connecting end (713;  ¶ [0083], ¶ [0091]).  
As to Claim 8:
Long discloses, in FIG(s). 1:
a single live line switch circuit, comprising 
two switch circuits ("switch panel;"  ¶ [0004]; a first instance and a duplicate instance) connected between an input end of a single live line (node at source of first instance of transistor Q01;  ¶ [0004]) and an output end of the single live line (node at source of transistor Q01 in second instance of switch panel;  ¶ [0004]); 
wherein each switch circuit of the two switch circuits comprises 
a single live line connecting end (node at source of transistor Q01;  ¶ [0004]), . . . 
. . . an on-state power obtaining circuit (On-state charging control circuit), 
an off-state power obtaining circuit (Off-state charging circuit), and 
an energy storage element (energy storage capacitor CS;  ¶ [0005]); 
wherein the on-state power obtaining circuit (On-state charging control circuit) is connected to the single live line connecting end (Live Line L2 to lower terminal of On-state charging control circuit;  ¶ [0005]); . . . 
. . . the fixed connecting end (disclosed below in Wilson as 710/711;  and herein as source of Q01) is connected to the on-state power obtaining circuit (On-state charging control circuit at Q01; ¶ [0004]); . . . 
. . . wherein when the single live line switch circuit controls a load (Load circuit 100) to be turned on ("switch panel controls the on-off of the load circuit 100;"  ¶ [0004]), 
the on-state power obtaining circuit is configured to store an energy for the energy storage element (On-state charging control circuit directs charge energy to CS); and 
when the single live line switch circuit controls the load (Load circuit 100) to be turned off ("switch panel controls the on-off of the load circuit 100;"  ¶ [0004]), 
the off-state power obtaining circuit is configured to store the energy for the energy storage element (Off-state charging circuit directs charge energy to CS); 
single live line connecting ends (node at source of transistor Q01;  ¶ [0004];  for each of two instances) of the two switch circuits ("switch panel;"  ¶ [0004]; the two switches being a first instance and a duplicate instance) are connected to the input end of the single live line (Live Line L1) and the output end of the single live line, respectively (Live Line L2;  ¶ [0004] - ¶ [0005]); and . . . 
However, Long is not used to disclose:
 . . . a switch unit, 
two wire channels, . . . 
 . . . the switch unit comprises 
a fixed connecting end and a movable connecting end, and . . . 
 . . . the two wire channels are provided with a first connecting end and a second connecting end, respectively, 
and the movable connecting end of the switch unit is in contact with the first connecting end or the second connecting end; . . . 
wherein when the single live line switch circuit controls a load to be turned on, 
the on-state power obtaining circuit is configured to store an energy for the energy storage element; and 
when the single live line switch circuit controls the load to be turned off, 
the off-state power obtaining circuit is configured to store the energy for the energy storage element; 
single live line connecting ends of the two switch circuits are connected to the input end of the single live line and the output end of the single live line, respectively; and 
two wire channels of a first switch circuit of the two switch circuits are correspondingly connected to two wire channels of a second switch circuit of the two switch circuits to allow the two switch circuits to be connected between the input end of the single live line and the output end of the single live line.  
Wilson discloses, in FIG(s). 7:
. . . a switch unit (switch 710;  ¶ [0083]), 
two wire channels (FIG(s). 7;  wires from 710/712 to upper input terminal at 740 and wires from 710/713 to lower input terminal at 740;  ¶ [0083], ¶ [0087]), . . . 
. . . the switch unit comprises 
a fixed connecting end (710/711) and a movable connecting end (FIG(s). 7;  710, ‘wiper’ segment displayed in a first movable selection position from A-C), and . . . 
. . . the two wire channels are provided with a first connecting end (710/712, 710/713) and a second connecting end (connection terminals 740/upper, 740/lower [at 740, left-side inputs, unlabeled]), respectively, 
and the movable connecting end of the switch unit (710, ‘wiper’ segment shown at A-C) is in contact with the first connecting end (712, ‘wiper’ segment shown moved to A-C) or the second connecting end (713, ‘wiper’ when moved to A-B); . . . 
. . . two wire channels of a first switch circuit (FIG(s). 7;  wires from 710/712 and wires from 710/713;  ¶ [0083], ¶ [0087]) of the two switch circuits are correspondingly connected to two wire channels of a second switch circuit (FIG(s). 7;  wires at upper input terminal at 740 and wires at lower input terminal at 740;  ¶ [0083], ¶ [0087]) of the two switch circuits to allow the two switch circuits to be connected between the input end of the single live line (Live Line L1) and the output end of the single live line (Live Line L2;  ¶ [0004] - ¶ [0005]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the single live line power supply, disclosed by Long; by incorporating the microprocessor-based AC mains switch for smart line voltage detection and configuration, disclosed by Wilson; in order to provide intelligent identification of "hot" line terminals and corresponding line voltages for configuring switch circuit connections of signal channels formed by a processor controlled channel selector from among traveler wire pairs (Wilson; ¶ [0079], ¶ [0089]).
However, Long in view of Wilson is not used to disclose:
 . . . the off-state power obtaining circuit is connected to nodes on the two wire channels, respectively; . . . 
Karc discloses, in FIG(s). 6:
. . . the off-state power obtaining circuit (disclosed above in Long as Off-state charging circuit;  and herein as Power Supply 618) is connected to nodes on the two wire channels (first conducting element, a first diode, connected at H1-H3 and to 618 , second conducting element, a second diode,  connected to H2-H4 and to 618), respectively; . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the single live line power supply, disclosed by Long and the microprocessor-based AC mains switch for smart line voltage detection and configuration, disclosed by Wilson; by incorporating the multi-way connection control device, disclosed by Karc; in order to provide a first electrical connection from a first hot electrical line and a second hot electrical connection from a second electrical line to a power supply for generating a subsystem voltage supply (Karc; ¶ [0066]¶ [0074]).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein one of the two switch circuits is connected to the load.  
However, Long further discloses, in FIG(s). 1:
wherein one of the two switch circuits (switch panel) is connected to the load ("the switch panel controls the on-off of the load circuit 100;"  ¶ [0004]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the two switch circuits control the load to be turned on or off at different times and different locations, respectively.  
However, Long further discloses, in FIG(s). 1:
wherein the two switch circuits (switch panel) control the load to be turned on or off at different times and different locations, respectively (multiple instances of the switch panel; where each instance is independently operable;  ¶ [0004] - ¶ [0005]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the on-state power obtaining circuit of the each switch circuit comprises 
a switch, 
an on-state power obtaining and controlling circuit, and 
a first conducting element; 
wherein a first end of the switch is connected to the single live line connecting end, and 
a second end of the switch is connected to the fixed connecting end of the switch unit; 
the on-state power obtaining and controlling circuit is connected to the energy storage element, and 
the on-state power obtaining and controlling circuit is connected to a control end of the switch to control a switching state of the switch; 
the first conducting element is connected between the second end of the switch and the energy storage element; and 
the switch comprises a field effect transistor, or 
the switch comprises a bipolar transistor and a diode.  
However, Long further discloses, in FIG(s). 1:
wherein the on-state power obtaining circuit of the each switch circuit comprises 
a switch (transistor Q01), 
an on-state power obtaining and controlling circuit (On-state charging control circuit), and 
a first conducting element (diode D01); 
wherein a first end of the switch (source of transistor Q01) is connected to the single live line connecting end (at connection point on Live Line L2), and 
a second end of the switch (drain of transistor Q01) is connected to the fixed connecting end (disclosed above in Wilson, FIG(s). 7, as 710/711; and herein as K01) of the switch unit (¶ [0004] - ¶ [0005]); 
the on-state power obtaining and controlling circuit (On-state charging control circuit) is connected to the energy storage element (energy storage capacitor CS;  ¶ [0005]), and 
the on-state power obtaining and controlling circuit (On-state charging control circuit) is connected to a control end of the switch (gate of transistor Q01) to control a switching state of the switch (¶ [0004] - ¶ [0005]); 
the first conducting element (diode D01) is connected between the second end of the switch (drain of transistor Q01) and the energy storage element (energy storage capacitor CS;  ¶ [0005]); and 
the switch comprises a field effect transistor (FET transistor Q01; ¶ [0004] - ¶ [0005]), or 
the switch comprises a bipolar transistor and a diode.  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the off-state power obtaining circuit of the each switch circuit comprises 
a second conducting element, 
a third conducting element, and 
an off-state power obtaining and controlling circuit; 
wherein a first end of the second conducting element and a first end of the third conducting element are connected to the nodes on the two wire channels, respectively; 
a second end of the second conducting element and a second end of the third conducting element are connected to the off-state power obtaining and controlling circuit; and 
an output end of the off-state power obtaining and controlling circuit is connected to the energy storage element.  
However, Karc further discloses, in FIG(s). 6:
wherein the off-state power obtaining circuit of the each switch circuit comprises 
a second conducting element (first conducting element, a first diode, connected at H1-H3 and to 618), 
a third conducting element (second conducting element, a second diode,  connected to H2-H4 and to 618), and 
an off-state power obtaining and controlling circuit (disclosed above in Long as Off-state charging circuit;  and herein as Power Supply 618); 
wherein a first end of the second conducting element (anode of first conducting element, a first diode) and a first end of the third conducting element (anode of second conducting element, a second diode) are connected to the nodes on the two wire channels (anode of first conducting element, a first diode, connected at H1-H3; anode of second conducting element, a second diode, connected to H2-H4), respectively; 
a second end of the second conducting element (cathode of first conducting element, a first diode) and a second end of the third conducting element (cathode of second conducting element, a second diode) are connected to the off-state power obtaining and controlling circuit (cathode of first conducting element, a first diode, connected to 618, cathode of second conducting element, a second diode, connected to 618); and 
an output end of the off-state power obtaining and controlling circuit (Power Supply 618) is connected to the energy storage element (energy storage capacitor CS;  ¶ [0005];  disclosed above in Long as energy storage capacitor CS;  and herein as COUT;  ¶ [0074]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the each switch circuit further comprises 
a driver circuit and 
a control chip; 
the energy storage element provides a working voltage to the control chip; and 
the control chip generates a switch control signal and transmits the switch control signal to the driver circuit to control a switching state of the switch unit.  
However, Wilson further discloses, in FIG(s). 7:
wherein the each switch circuit further comprises 
a driver circuit (channel selector 706;  ¶ [0078]) and 
a control chip ("logic processor, such as a microprocessor 700;"  ¶ [0078]); . . . 
. . . the control chip generates a switch control signal ("microprocessor-based embodiment, task . . . is accomplished by the ‘channel selector’ 706;"  ¶ [0081]) and transmits the switch control signal to the driver circuit to control a switching state of the switch unit ("channel selector 706 . . . to isolate one traveler wire within each pair of traveler wires as part of the signal channel;"  ¶ [0078]).  
However, Wilson is not used to disclose:
 . . . the energy storage element provides a working voltage to the control chip; and . . . 
Karc discloses, in FIG(s). 6:
. . . the energy storage element provides a working voltage to the control chip ("DC supply voltage VCC across an output capacitor COUT. The supply voltage VCC may be used to power one or more of the control circuit 608;"  ¶ [0074]); and . . . 
As to Claim 14:
Long discloses, in FIG(s). 1:
a control method of a single live line switch circuit, wherein the single live line switch circuit comprises 
two switch circuits ("switch panel;"  ¶ [0004]; a first instance and a duplicate instance) connected between an input end of a single live line (node at source of first instance of transistor Q01;  ¶ [0004]) and an output end of the single live line (node at source of transistor Q01 in second instance of switch panel;  ¶ [0004]); 
each switch circuit of the two switch circuits comprises 
a single live line connecting end (node at source of transistor Q01;  ¶ [0004]), . . . 
. . . an on-state power obtaining circuit (On-state charging control circuit), 
an off-state power obtaining circuit (Off-state charging circuit), and 
an energy storage element (energy storage capacitor CS;  ¶ [0005]); 
single live line connecting ends (node at source of transistor Q01;  ¶ [0004];  for each of two instances) of the two switch circuits ("switch panel;"  ¶ [0004]; the two switches being a first instance and a duplicate instance) are connected to the input end of the single live line (Live Line L1) and the output end of the single live line, respectively (Live Line L2;  ¶ [0004] - ¶ [0005]); . . . 
 . . . the control method comprises the following steps: 
when switch units (disclosed above in Wilson, FIG(s). 7, as 710/711; and herein as K01) of the two switch circuits (switch panel) are connected to an identical wire channel of the two wire channels, allowing the two switch circuits to obtain a power through the on-state power obtaining circuit (On-state charging control circuit) to charge the energy storage element (energy storage capacitor CS;  ¶ [0005];  the output of K01 at D01 is powered to provide current to energy storage capacitor CS); and 
when the switch units (disclosed above in Wilson, FIG(s). 7, as 710/711; and herein as K01) of the two switch circuits (switch panel) are connected to different wire channels of the two wire channels, allowing the two switch circuits to obtain the power through the off-state power obtaining circuit (Off-state charging circuit) to charge the energy storage element (energy storage capacitor CS;  ¶ [0005];  the output of K01 at D01 is not powered; but the Off-state charging circuit is connected to Live Line L1to provide current to energy storage capacitor CS).  
However, Long is not used to disclose:
 . . . a switch unit, 
two wire channels, . . . 
 . . . two wire channels of a first switch circuit of the two switch circuits are correspondingly connected to two wire channels of a second switch circuit of the two switch circuits to allow the two switch circuits to be connected between the input end of the single live line and the output end of the single live line; and . . . 
Wilson discloses, in FIG(s). 7:
  . . . a switch unit (switch 710;  ¶ [0083]), 
two wire channels (FIG(s). 7;  wires from 710/712 to upper input terminal at 740 and wires from 710/713 to lower input terminal at 740;  ¶ [0083], ¶ [0087]), . . . 
. . . two wire channels of a first switch circuit (FIG(s). 7;  wires from 710/712 and wires from 710/713;  ¶ [0083], ¶ [0087]) of the two switch circuits are correspondingly connected to two wire channels of a second switch circuit (FIG(s). 7;  wires at upper input terminal at 740 and wires at lower input terminal at 740;  ¶ [0083], ¶ [0087]) of the two switch circuits to allow the two switch circuits to be connected between the input end of the single live line (Live Line L1) and the output end of the single live line (Live Line L2;  ¶ [0004] - ¶ [0005]); and . . . 
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for wherein the two switch circuits obtain the power in a positive half cycle and a negative half cycle of an external alternating current (AC) input received by the single live line switch circuit, respectively.  
However, Long further discloses, in FIG(s). 1;  and by way of background, FIG(s). 4a, 4b:
wherein the two switch circuits (switch panels) obtain the power in a positive half cycle (during time t11-t12;  ¶ [0057]) and a negative half cycle (during time t13-t14;  ¶ [0058]) of an external alternating current (AC) input (FIG(s). 1;  Alternating current input) received by the single live line switch circuit (FIG(s). 1;  single live line power supply;  ¶ [0004]), respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        


/DIANA J. CHENG/Primary Examiner, Art Unit 2849